        Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 1 of 11                      FILED
                                                                                  2018 Dec-20 PM 03:33
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT FOR
                THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


MICHAEL SHINE,                                )
                                              )
      PLAINTIFF,                              )
                                              )     CIVIL ACTION NO.:
VS.                                           )
                                              )
UNIVERSITY OF ALABAMA                         )
BIRMINGHAM, and Kathy                         )
Litzinger, in her Individual Capacity,        )
                                              )
      DEFENDANT.                              )

                                  COMPLAINT

I.    INTRODUCTION

      1. This action is brought to redress race discrimination and retaliation for

reporting and opposing discrimination pursuant to Title VII of the Civil Rights Act

of 19643, 42 U.S.C. Section 2000e et seq., as amended by the Civil Rights Act of

1991, 42 U.S.C. § 1983, and the Fourteenth Amendment to the Constitution [Equal

Protection Clause] of the United States. This civil action seeks damages for

Defendants' actions and omissions, under color of law, which, because of Plaintiff's

race operated to deprive Plaintiff of rights secured to him under the Constitution and

laws of the United States. The jurisdiction of this Court is invoked pursuant to 28

U.S.C. Section 1331, 1332, 1343(3) and (4), 1367, 1658, 2201, and 2202.



                                          1
        Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 2 of 11




       2.   The discriminatory employment actions complained of herein were

committed within the State of Alabama.

II.    ADMINISTRATIVE EXHAUSTION

       3.   Plaintiff, Michael Shine (hereinafter "Mr. Shine) filed a Charge of

Discrimination on or about May 22, 2018, with the Equal Employment Opportunity

Commission (hereinafter "EEOC") against the Defendant, University of Alabama-

Birmingham (hereinafter "Defendant"), within 180 days of the occurrence of the last

discriminatory act.

       4. On September 26, 2018, the EEOC issued Mr. Shine a “Dismissal and

Notice of Right to Sue". Mr. Shine is filing this lawsuit less than ninety (90) days

after receiving his Notice of Right to Sue. Mr. Shine timely filed this action within

the four-year statute of limitations set forth for racial discrimination claims brought

under 42 U.S.C. § 1983 [Baker v. Birmingham Bd. of Educ., 531 F. 3d 1336 (11th

Cir. 2008)].

III.   PARTIES

       5. Plaintiff, Michael Shine, is a citizen of the United States over the age of

19, and a resident of the State of Alabama.

       6. Defendant, University of Alabama-Birmingham, is an entity subject to suit

under Title VII, 42 U.S.C. § 1983, and the Fourteenth Amendment. Defendant was

Mr. Shine's employer for the purpose of “Title VII of the Civil Rights of 1964”, 42


                                          2
        Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 3 of 11




U.S.C. § 1983, and the Fourteenth Amendment. Defendant employs more than

fifteen (15) employees.

      7. Defendant, Kathy Litzinger, is employed by the University of Alabama-

Birmingham as the Executive Director of Operations and Human Resources. By

virtue of such position Ms. Litzinger is responsible for the management and

administration in the IT Operations and Human Resources Department for the

University of Alabama-Birmingham.

      8.     In committing the discriminatory employment practices alleged herein,

Kathy Litzinger was acting under color of State Law for purposes of 42 U.S.C. §

1983. Kathy Litzinger is being sued in her official capacity pursuant to § 1983 and

the Fourteenth Amendment to the United States Constitution for prospective

injunctive relief and in her individual capacity for all of the damages flowing from

the discriminatory acts alleged herein.

      IV.    FACTS

      9. Mr. Shine re-alleges and incorporates by reference paragraph 1-8 above

with the same force and effect as if fully set out in specific detail herein below.

      10. On or about January 9, 2017, Mr. Shine was hired as an IT Contracts

Manager by the University of Alabama-Birmingham in Birmingham, Alabama. Mr.

Shine performed his duties and responsibilities in a satisfactory manner.




                                           3
         Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 4 of 11




       11. On or about March 2017, during a meeting Mr. Shine raised issues of

unfair pay for African-Americans as opposed to similarly situated white employees.

Mr. Shine was entitled to receive equal or greater pay than the similarly situated

white employees because Mr. Shine possessed a Bachelor's Degree in Marketing, a

Master’s Degree in Strategic Management, and currently is a candidate for a PhD.

in Strategic Management. Shortly after Mr. Shine complained, Mr. Shine began to

suffer retaliation.

       12. On or about May 15, 2018, Mr. Shine was placed on a sixty (60) day

probation. On or about November 7, 2018, Mr. Shine was terminated by Kathy

Litzinger. Defendant alleges Mr. Shine's termination was based on his failure to

identify expiring agreements and ensuring timely renewals, which Mr. Shine denies.

       13. Defendant's treatment of Mr. Shine was discriminatory based on his race

[African-American] and in retaliation for his reporting and opposing discrimination

in employment, which ultimately led to his termination.

V.     CAUSES OF ACTION

                            COUNT I
     RACE DISCRIMINATION AND RETALIATION IN VIOLATION OF
               TITLE VII AND 42 U.S.C. SECTION 1983


       14. Mr. Shine re-alleges and incorporates by reference paragraphs 1 through

13 above with the same force and effect as fully set out in specific detail herein

below.
                                         4
           Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 5 of 11




      15. Mr. Shine has been discriminated against on the basis of his race [African-

American], and also retaliated against for addressing the issue of unfair pay between

African-Americans and similarly situated white employees during his employment.

      16.      This claim is being brought against the Defendant, University of

Alabama-Birmingham, in violation of Title VII of the Civil Rights Act of 1964, as

amended by the Civil Rights Act of 1991 and 42 U.S.C. § 1983. This treatment by

the Defendant affected the terms, condition, and enjoyment of Mr. Shine's

employment.

      17. The motivating factor for Defendant's actions regarding Mr. Shine as

alleged in Paragraphs 1through 13, herein was intentional discrimination on the basis

of race.

      18. Mr. Shine has suffered embarrassment, humiliation, mental distress and

emotional pain and anguish as a consequence of the Defendant's racially

discriminatory, demeaning and unlawful conduct.

      19. The unlawful intentional actions of the Defendant alleged herein, was

undertaken with malice and in reckless disregard of the federally protected rights of

the Mr. Shine.

      20. Mr. Shine has no plain, adequate, or complete remedy at law to redress

the wrongs alleged herein and this suit, and an action for declaratory judgment,




                                         5
         Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 6 of 11




injunctive and other relief, including punitive and compensatory damages, is his only

means of securing adequate relief.



                                     COUNT II

   RACE DISCRIMINATION IN VIOLATION OF THE FOURTEENTH
          AMENDMENT (ASSERTED VIA 42 U.S.C. § 1983

      21. Mr. Shine re-alleges and incorporates by reference paragraphs 1 through

20 above with the same force and effect as fully set out in specific detail herein

below.

      22. As set forth above, Mr. Shine was discriminated against on the basis of

his race with respect to the terms, conditions, and privileges of his employment.

Moreover, Mr. Shine was also retaliated against for reporting and opposing race

discrimination in employment by Kathy Litzinger, who terminated him.

      23.    Furthermore, as a direct result of said race discrimination, and the

defendants’ failure to promptly and/or adequately investigate and/or remedy said

discrimination, Mr. Shine was terminated.

      26.    The Defendants, as an employer of Mr. Shine, failed to adequately

promulgate, disseminate, and enforce any anti-discrimination policies with regard to

him and other employees of the Defendants.




                                         6
        Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 7 of 11




      27.      The Defendants, as an employer of Mr. Shine, failed to take any prompt

and effective remedial action reasonably calculated to result in the termination of the

racial discrimination and retaliation of Mr. Shine.

      28.      By their actions, the Defendants have violated the proscriptions against

and racial discrimination under the Equal Protection Clause of the Fourteenth

Amendment.

      29.      Mr. Shine asserts his claim for violation of his right to equal protection

of the laws through the vehicle of 42 U.S.C. § 1983.

      30.      Mr. Shine has suffered damages as a proximate result of these

violations, which were caused by governmental policy or custom and/or a failure to

adequately train caused by deliberate indifference to his rights and/or by deliberate

indifference to those violations.

      31.      The unlawful conduct of the Defendants as described above was done

with malice and/or reckless disregard of and/or deliberate indifference to Mr. Shines’

federally protected rights.

      32.      The Defendants’ conduct as described above caused Mr. Shine

emotional distress, mental anguish, loss of enjoyment of life, inconvenience, and

humiliation.

      33.      Mr. Shine has no plain, adequate, or complete remedy at law to redress

the wrongs alleged herein and this suit for back-pay, injunctive relief, compensatory


                                            7
          Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 8 of 11




and punitive damages and a declaratory judgment is his only means of securing

adequate relief.

         34.   Mr. Shine is suffering and will continue to suffer irreparable injury

from the defendants’ unlawful conduct as set forth herein unless enjoined by this

Court.

                                     COUNT III

 DISPARATE IMPACT DISCRIMINATION ON THE BASIS OF RACE IN
   VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964


         35.   Mr. Shine re-alleges and incorporates by reference paragraphs 1

through 34 above with the same force and effect as fully set out in specific detail

herein below.

         36.   The criteria utilized by the Defendants in making selection decisions-

to include compensation discriminate on the basis of race in violation of §703(k) of

Title VII, 42 U.S.C. §2000e-2(k).

         37.   The Defendants allow an overwhelmingly Caucasian group of selectors

to use a “hazy” selection process for its employment decisions. These processes

disparately impacted African-American employees because they allow subjectivity

and favoritism to influence employment decisions.




                                           8
        Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 9 of 11




      38.    Because of this, the decision-makers are free to exercise their discretion

in an unguided, subjective manner that provides a ready mechanism for Caucasians

to vent discriminatory feelings upon African-American employees.

      39.    The Defendants have maintained these discriminatory policies,

patterns, and/or practices both within and outside the liability period in this case.

      40.    As a direct result of the Defendants’ discriminatory policies and/or

practices as described above, Mr. Shine has suffered damages including, but not

limited to, lost past and future income, compensation, and benefits.

VI.   PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff prays this Court assume jurisdiction of this action

and after Trial:

      1. Issue a declaratory judgment that the employment policies and practices,

conditions, and customs of the Defendant violated his rights as secured by Title VII,

42 U.S.C. § 1983 and the Fourteenth Amendment;

      2.     Grant a permanent injunction enjoining Defendant, its agents,

successors, employees, attorneys and those acting in concert with Defendant and at

Defendant's request from continuing to violate Title VII, 42 U.S.C. § 1983 and the

Fourteenth Amendment;

      3. Require the Defendant to make the Plaintiff whole by awarding him back

pay and benefits (plus interest), reinstatement with fully restored seniority (or front


                                           9
       Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 10 of 11




pay in lieu thereof), compensatory and punitive damages (or nominal damages in

lieu thereof); and

      4. Award such other relief and benefits as the cause of justice may require,

including, but not limited to, an award of costs, reasonable attorney's fees and

expenses.

                                            Respectfully Submitted,

                                            /s/Roderick T. Cooks
                                            Roderick T. Cooks
                                            Lee D. Winston
                                            Charity Maria Davis
                                            Attorneys for the Plaintiff



OF COUNSEL:
WINSTON COOKS, LLC
505 20TH Street North
Suite 815
Birmingham, AL 35203
Telephone: (205) 502-0970
Fax: (205) 278-5876
Email: rcooks@winstoncooks.com


LAW OFFICE OF GILCHRIST DAVIS, LLC
505 20TH Street North
Suite 815
Birmingham, AL 35203
Telephone: (205) 581-8812
Fax: (205) 581-8815
Email: charity@gilchristdavis.com




                                       10
      Case 2:18-cv-02093-CLM Document 1 Filed 12/20/18 Page 11 of 11




DEFENDANTS’ ADDRESS
The University of Alabama at Birmingham
1720 2nd Ave South
Birmingham, AL 35294


                       JURY TRIAL DEMANDED




                                    11
